1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.
 6   IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 7 INARA CEDRINS,

 8          Plaintiff-Appellant,

 9 v.                                                                                    NO. 30,544

10 CHRISTINE RICHARDSON,

11          Defendant-Appellant.


12 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
13 Sarah M. Singleton, District Judge

14 Inara Cedrins
15 Chicago, Ill

16 Pro se Appellant

17 Christine Richardson
18 Santa Fe, NM

19 Pro se Appellee



20                                 MEMORANDUM OPINION

21 CASTILLO, Judge.
 1        Plaintiff appeals, pro se, from the district court order reversing a magistrate

 2 court award of $700 in Plaintiff’s favor. The district court order further orders

 3 Plaintiff to pay Defendant $479. This Court issued a calendar notice proposing to

 4 affirm. Plaintiff has filed a memorandum in opposition to our notice of proposed

 5 disposition, which this Court has duly considered. Unpersuaded, we affirm.

 6        Plaintiff filed an action in magistrate court seeking the return of her $700 rental

 7 deposit from Defendant. [RP 15] Defendant answered, stating that Plaintiff still owed

 8 Defendant $482 for cleaning costs and unpaid utilities. [RP 17] The magistrate ruled

 9 in Plaintiff’s favor, ordering Defendant to return the $700 deposit and to pay court

10 costs in the amount of $67. [RP 37] Defendant appealed the magistrate court

11 judgment to district court for a trial de novo. [RP 11] See NMSA 1978, § 35-13-2(A)

12 (1996).

13        Plaintiff filed a motion to dismiss with the district court, arguing that Defendant

14 had no grounds for appeal. [RP 22] A hearing was held on the motion to dismiss and

15 on the merits of the appeal. [RP 28] Plaintiff received permission to appear at the

16 hearing telephonically. [RP 31] Plaintiff did not appear at the hearing either in person

17 or telephonically. [RP 32] The hearing proceeded in Plaintiff’s absence.

18        Defendant presented three exhibits at the hearing: (1) the residential lease with

19 an attachment that included instructions for cleaning; (2) a June 24, 2008, magistrate


                                               2
 1 court judgment for restitution; and (3) a July 28, 2008, deposit letter, certified mail

 2 receipt, and a First Judicial District Court cost receipt. [RP 35] The district court

 3 entered an order reversing the judgment of the magistrate court and awarding

 4 Defendant $479 on her counterclaim for cleaning costs associated with the rented

 5 property and court costs. [RP 32]

 6        On appeal, Plaintiff argues that the magistrate made a proper determination and

 7 Defendant had no grounds for appeal and that Defendant’s actions should result in an

 8 award of punitive damages. In this Court’s notice of proposed disposition, we pointed

 9 out that to the extent Plaintiff was arguing Defendant had no grounds for appeal,

10 Plaintiff’s argument was misplaced. We directed Plaintiff to Section 35-13-2(A),

11 which provides that “[a]ppeals from the magistrate courts shall be tried de novo in the

12 district court.” We further explained that a trial de novo is defined as “[a] new trial

13 or retrial had in an appellate court in which the whole case is gone into as if no trial

14 whatever had been had in the court below[,]” Southern Union Gas Co. v. Taylor, 82

15 N.M. 670, 671, 486 P.2d 606, 607 (1971) (internal quotation marks and citation

16 omitted), and that in a trial de novo, the district court is not bound by the magistrate

17 court’s determination. See City of Farmington v. Sandoval, 90 N.M. 246, 248, 561

18 P.2d 945, 947 (Ct. App. 1977) (“If the district court were in any way bound by the

19 proceedings in the municipal court, it would not be a trial de novo, or a trial anew.”


                                              3
 1 (internal quotation marks and citation omitted)). Because Defendant was entitled to

 2 a de novo trial in district court pursuant to Section 35-13-2, we directed Plaintiff to

 3 explain why the district court’s ruling was in error, why Defendant did not have a

 4 valid basis for retaining the deposit, or why Plaintiff did not owe Defendant $479 in

 5 cleaning fees and court costs.

 6        Despite this Court’s directive, Plaintiff continues to base her arguments on the

 7 evidence presented to the magistrate court. Plaintiff contends that she received a

 8 judgment against Defendant in magistrate court, that there were no errors in

 9 procedure, and that to ignore the magistrate court’s judgment is to say that lawsuits

10 filed and tried in magistrate court have no validity. [MIO 1] Although Plaintiff

11 appears to argue that the district court should have reviewed the magistrate court’s

12 decision for error rather than conduct a new hearing, we point out that, because the

13 magistrate court is not a court of record, all appeals from magistrate court are de novo.

14 See § 35-13-2.

15               Whether a lower court is of record determines whether a trial will
16        be de novo. If an appeal is on record, the district court acts as a typical
17        appellate court reviewing the record of the lower court’s trial for legal
18        error. The magistrate court, unlike the metropolitan court, is not a court
19        of record. Therefore, appeals from magistrate courts are de novo. In a
20        de novo appeal, in contrast to appeals on the record, a district court
21        conducts a new trial as if the trial in the lower court had not occurred.

22 State v. Foster, 2003-NMCA-099, ¶ 9, 134 N.M. 224, 75 P.3d 824 (citations omitted).


                                               4
 1 Thus, contrary to Plaintiff’s assertions, Defendant was entitled to appeal to the district

 2 court for resolution, again, as if for the first time. Plaintiff, in failing to challenge the

 3 district court’s ruling on other grounds, has failed to demonstrate error on appeal. See

 4 Allen v. Amoco Prod. Co., 114 N.M. 18, 22, 833 P.2d 1199, 1203 (Ct. App. 1992)

 5 (stating that it is the appellant’s burden to demonstrate error). Accordingly, we affirm

 6 the district court’s ruling.

 7        To the extent Plaintiff requested an award of punitive damages for the delay in

 8 returning the rental deposit and the filing of a frivolous lawsuit [DS 12], and to the

 9 extent the district court denied this request, we affirm. Because we hold that Plaintiff

10 has not demonstrated any error by the district court in determining that Defendant was

11 not required to return Plaintiff’s rental deposit, and because we hold that Defendant’s

12 appeal was not frivolous, we see no basis for reversing the district court’s ruling.

13        For the reasons stated above and in this Court’s notice of proposed disposition,

14 we affirm.

15        IT IS SO ORDERED.



16                                            ___________________________________
17                                            CELIA FOY CASTILLO, Judge




                                                 5
1 WE CONCUR:




2 __________________________________
3 JAMES J. WECHSLER, Judge




4 __________________________________
5 RODERICK T. KENNEDY, Judge




                                  6